UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Voyager Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (95.1%) (a) Shares Value Aerospace and defense (3.5%) European Aeronautic Defence and Space Co. NV (France) 111,950 $7,132,614 Honeywell International, Inc. 57,500 4,774,800 L-3 Communications Holdings, Inc. 14,806 1,399,167 Precision Castparts Corp. 18,900 4,294,836 United Technologies Corp. 114,100 12,302,262 Airlines (0.9%) Alaska Air Group, Inc. 42,800 2,680,136 Delta Air Lines, Inc. (S) 198,570 4,684,266 Auto components (1.3%) Johnson Controls, Inc. 161,351 6,696,067 TRW Automotive Holdings Corp. (NON) 59,353 4,232,462 Automobiles (1.0%) Fiat SpA (Italy) (NON) 360,330 2,871,214 General Motors Co. (NON) 65,300 2,348,841 Tesla Motors, Inc. (NON) (S) 6,500 1,257,230 Toyota Motor Corp. (Japan) 34,400 2,194,293 Beverages (0.5%) Beam, Inc. 24,500 1,583,925 Coca-Cola Enterprises, Inc. 33,800 1,359,098 Dr. Pepper Snapple Group, Inc. 38,300 1,716,606 Biotechnology (4.6%) Amgen, Inc. 8,900 996,266 Celgene Corp. (NON) 113,100 17,409,483 Gilead Sciences, Inc. (NON) 313,600 19,706,624 Vertex Pharmaceuticals, Inc. (NON) 22,600 1,713,532 Building products (0.3%) Daikin Industries, Ltd. (Japan) 33,100 1,754,423 Fortune Brands Home & Security, Inc. 22,300 928,349 Capital markets (1.4%) Carlyle Group LP (The) (Partnership shares) 47,583 1,223,835 Charles Schwab Corp. (The) 170,400 3,602,256 Greenhill & Co., Inc. 15,000 748,200 KKR & Co. LP 183,690 3,780,340 Morgan Stanley 90,200 2,430,890 Chemicals (3.7%) Dow Chemical Co. (The) 44,000 1,689,600 Huntsman Corp. 230,023 4,740,774 LyondellBasell Industries NV Class A 71,248 5,217,491 Monsanto Co. 99,800 10,416,126 Solvay SA (Belgium) 23,814 3,571,230 Tronox, Ltd. Class A 263,483 6,447,429 Commercial banks (1.3%) Barclays PLC NPR (United Kingdom) (NON) 132,165 172,774 Barclays PLC (United Kingdom) 633,544 2,723,088 Credicorp, Ltd. (Peru) 24,000 3,083,040 Grupo Financiero Banorte SAB de CV (Mexico) 268,200 1,671,140 Regions Financial Corp. 380,550 3,523,893 Commercial services and supplies (0.7%) ADT Corp. (The) (NON) (S) 29,600 1,203,536 KAR Auction Services, Inc. 69,664 1,965,221 Tyco International, Ltd. 73,020 2,554,240 Communications equipment (3.5%) Alcatel-Lucent ADR (France) (NON) (S) 859,678 3,034,663 Cisco Systems, Inc. 189,693 4,442,610 Polycom, Inc. (NON) 423,812 4,628,027 Qualcomm, Inc. 267,391 18,011,458 Computers and peripherals (6.7%) Apple, Inc. 95,189 45,381,356 ASUSTeK Computer, Inc. (Taiwan) 226,000 1,800,081 EMC Corp. (S) 419,100 10,712,196 Construction materials (0.3%) Holcim, Ltd. (Switzerland) 14,996 1,115,974 Martin Marietta Materials, Inc. 17,400 1,708,158 Consumer finance (0.3%) Credit Saison Co., Ltd. (Japan) 91,100 2,464,366 Containers and packaging (0.2%) MeadWestvaco Corp. 47,300 1,815,374 Diversified consumer services (0.3%) H&R Block, Inc. 67,300 1,794,218 ITT Educational Services, Inc. (NON) (S) 31,600 979,600 Diversified financial services (2.2%) Citigroup, Inc. 112,500 5,457,375 CME Group, Inc. 77,600 5,733,088 ING Groep NV (Netherlands) (NON) 104,552 1,181,192 JPMorgan Chase & Co. 121,850 6,298,427 Electrical equipment (1.1%) Eaton Corp PLC 43,600 3,001,424 Schneider Electric SA (France) 50,100 4,236,791 Shanghai Electric Group Co., Ltd. (China) 5,244,000 1,866,120 Electronic equipment, instruments, and components (0.1%) Hon Hai Precision Industry Co., Ltd. (Taiwan) (NON) 30,400 78,038 InvenSense, Inc. (NON) (S) 48,702 858,129 Energy equipment and services (3.1%) Baker Hughes, Inc. 35,400 1,738,140 Ezion Holdings, Ltd. (Singapore) 1,058,000 1,855,327 Halliburton Co. 181,393 8,734,073 McDermott International, Inc. (NON) 167,200 1,242,296 Petrofac, Ltd. (United Kingdom) 153,125 3,482,914 Rowan Cos. PLC (NON) 38,500 1,413,720 Schlumberger, Ltd. 91,525 8,087,149 Food and staples retail (0.8%) CP ALL PCL (Thailand) 2,459,900 2,772,106 CVS Caremark Corp. 78,100 4,432,175 Food products (0.2%) Mead Johnson Nutrition Co. 21,598 1,603,867 Health-care equipment and supplies (0.5%) Baxter International, Inc. 61,500 4,039,935 Health-care providers and services (1.9%) Catamaran Corp. (NON) 119,864 5,507,751 Emeritus Corp. (NON) 126,018 2,335,114 Express Scripts Holding Co. (NON) 110,369 6,818,597 UnitedHealth Group, Inc. 29,835 2,136,484 Hotels, restaurants, and leisure (2.2%) Carnival Corp. 81,800 2,669,952 ClubCorp Holdings, Inc. (NON) 53,373 818,208 Las Vegas Sands Corp. 51,300 3,407,346 Marriott International, Inc. Class A 30,900 1,299,654 Starbucks Corp. 120,600 9,282,582 Thomas Cook Group PLC (United Kingdom) (NON) 716,263 1,778,763 Household durables (2.2%) D.R. Horton, Inc. (S) 315,100 6,122,393 PulteGroup, Inc. 563,900 9,304,350 Sony Corp. (Japan) (S) 83,600 1,784,351 Whirlpool Corp. 14,100 2,064,804 Industrial conglomerates (0.7%) Siemens AG (Germany) 53,726 6,473,170 Insurance (3.7%) American International Group, Inc. 176,200 8,568,606 Assured Guaranty, Ltd. 563,534 10,566,263 Genworth Financial, Inc. Class A (NON) 268,900 3,439,231 Hartford Financial Services Group, Inc. (The) 209,770 6,528,042 Prudential PLC (United Kingdom) 137,701 2,565,859 Internet and catalog retail (1.2%) Amazon.com, Inc. (NON) 3,000 937,920 Bigfoot GmbH (acquired 8/2/13, cost $2,088,167) (Private) (Brazil) (F) (RES) (NON) 95 1,594,988 Priceline.com, Inc. (NON) 4,503 4,552,308 Zalando GmbH (acquired 9/30/13, cost $3,497,425) (Private) (Germany) (F) (RES) (NON) 78 2,972,901 Internet software and services (9.5%) Baidu, Inc. ADR (China) (NON) 12,100 1,877,678 eBay, Inc. (NON) 251,345 14,022,538 Facebook, Inc. Class A (NON) 508,333 25,538,650 Facebook, Inc. Class B (F) (NON) 24,080 1,209,779 Google, Inc. Class A (NON) 40,408 35,393,771 Yahoo!, Inc. (NON) 126,200 4,184,792 IT Services (3.1%) FleetCor Technologies, Inc. (NON) 11,800 1,299,888 Unisys Corp. (NON) (S) 204,124 5,141,884 Visa, Inc. Class A (S) 108,400 20,715,240 Leisure equipment and products (0.7%) Brunswick Corp. 160,175 6,392,584 Life sciences tools and services (0.6%) Thermo Fisher Scientific, Inc. 56,500 5,206,475 Machinery (0.1%) TriMas Corp. (NON) 32,800 1,223,440 Media (3.0%) Atresmedia Corp de Medios de Comunicacion S.A. (Spain) (S) 29,673 381,761 CBS Corp. Class B 190,600 10,513,496 Comcast Corp. Class A 126,415 5,707,637 DISH Network Corp. Class A 45,000 2,025,450 Liberty Global PLC Ser. C (United Kingdom) (NON) 40,000 3,017,200 Time Warner Cable, Inc. 34,900 3,894,840 Metals and mining (1.0%) Barrick Gold Corp. (Canada) 97,600 1,817,312 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 52,426 1,734,252 Glencore Xstrata PLC (United Kingdom) 893,681 4,871,312 Multiline retail (0.6%) Macy's, Inc. 116,500 5,040,955 Oil, gas, and consumable fuels (3.6%) Anadarko Petroleum Corp. 39,600 3,682,404 Energy Transfer Equity LP 36,400 2,394,392 Gulfport Energy Corp. (NON) 27,600 1,775,784 HRT Participacoes em Petroleo SA (Brazil) (NON) 571,645 299,196 Marathon Oil Corp. 210,969 7,358,599 Noble Energy, Inc. 28,600 1,916,486 Occidental Petroleum Corp. 24,000 2,244,960 QEP Resources, Inc. 60,542 1,676,408 Royal Dutch Shell PLC Class A (United Kingdom) 140,513 4,640,523 Suncor Energy, Inc. (Canada) 152,300 5,449,294 Paper and forest products (0.3%) International Paper Co. 61,500 2,755,200 Personal products (1.0%) Coty, Inc. Class A (NON) 517,281 8,385,125 Pharmaceuticals (5.9%) AbbVie, Inc. 73,600 3,292,128 Actavis PLC (NON) 115,900 16,689,600 Allergan, Inc. 70,700 6,394,815 Auxilium Pharmaceuticals, Inc. (NON) 109,900 2,003,477 Eli Lilly & Co. 111,900 5,631,927 Jazz Pharmaceuticals PLC (NON) 41,442 3,811,421 Sanofi (France) 38,840 3,939,277 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) 789,000 1,373,342 ViroPharma, Inc. (NON) (S) 212,653 8,357,263 Professional services (0.5%) Nielsen Holdings NV (S) 108,900 3,969,405 Real estate investment trusts (REITs) (0.9%) American Homes 4 Rent Class A (NON) (R) 52,600 849,490 American Tower Corp. Class A (R) 92,900 6,886,677 Real estate management and development (1.0%) BR Malls Participacoes SA (Brazil) 451,600 4,095,637 CBRE Group, Inc. Class A (NON) 166,500 3,851,145 Sun Hung Kai Properties, Ltd. (Hong Kong) 63,000 856,961 Semiconductors and semiconductor equipment (4.1%) Applied Materials, Inc. 163,700 2,871,298 Fairchild Semiconductor International, Inc. (NON) 87,800 1,219,542 Himax Technologies, Inc. ADR (Taiwan) 125,600 1,256,000 Lam Research Corp. (NON) 89,081 4,560,056 Magnachip Semiconductor Corp. (South Korea) (NON) 128,051 2,756,938 Maxim Integrated Products, Inc. 74,700 2,226,060 Micron Technology, Inc. (NON) 856,487 14,962,828 Samsung Electronics Co., Ltd. (South Korea) 2,766 3,518,386 SK Hynix, Inc. (South Korea) (NON) 60,380 1,699,579 Software (2.7%) Electronic Arts, Inc. (NON) 75,600 1,931,580 Longtop Financial Technologies, Ltd. ADR (Hong Kong) (F) (NON) 99,123 — Microsoft Corp. 310,800 10,352,748 Oracle Corp. 344,761 11,435,722 Specialty retail (3.2%) Bed Bath & Beyond, Inc. (NON) (S) 37,350 2,889,396 Gap, Inc. (The) 43,100 1,736,068 Home Depot, Inc. (The) 70,400 5,339,840 Lowe's Cos., Inc. 188,700 8,984,007 Office Depot, Inc. (NON) 1,657,445 8,005,459 Sears Hometown and Outlet Stores, Inc. (NON) 25,273 802,418 Textiles, apparel, and luxury goods (0.2%) Tumi Holdings, Inc. (NON) 78,700 1,585,805 Thrifts and mortgage finance (0.3%) Radian Group, Inc. (S) 214,500 2,987,985 Tobacco (1.6%) Japan Tobacco, Inc. (Japan) 100,300 3,602,004 Philip Morris International, Inc. 115,331 9,986,511 Trading companies and distributors (0.3%) Mitsubishi Corp. (Japan) 87,400 1,765,872 WESCO International, Inc. (NON) (S) 16,500 1,262,745 Transportation infrastructure (0.1%) Beijing Capital International Airport Co., Ltd. (China) 1,884,000 1,233,992 Wireless telecommunication services (0.4%) SoftBank Corp. (Japan) 47,000 3,246,654 Total common stocks (cost $616,967,686) WARRANTS (1.9%) (a) (NON) Expiration date Strike Price Warrants Value Bank of America Corp. (W) 10/28/18 $30.79 4,140,161 $3,270,313 Citigroup, Inc. 1/4/19 106.10 3,855,376 2,883,821 JPMorgan Chase & Co. (W) 10/28/18 42.42 214,645 3,597,450 Matahari Department Store 144A (Indonesia) 3/25/16 0.00 1,386,500 1,257,192 Wells Fargo & Co. (W) 10/28/18 34.01 378,700 5,316,948 Total warrants (cost $15,222,305) PURCHASED EQUITY OPTIONS OUTSTANDING (1.9%) (a) Expiration Contract date/strike price amount Value Amazon.com, Inc. (Call) Oct-13/$250.00 7,566 $476,514 Apple, Inc. (Call) Nov-13/500.00 44,996 431,062 Apple, Inc. (Call) Nov-13/535.00 51,989 183,300 Apple, Inc. (Call) Nov-13/550.00 44,996 97,191 Apple, Inc. (Call) Oct-13/500.00 108,265 481,461 Apple, Inc. (Call) Oct-13/535.00 146,825 139,484 Apple, Inc. (Call) Oct-13/550.00 108,265 70,188 Best Buy Co., Inc. (Call) Oct-13/21.00 136,674 2,255,393 Computer Sciences Corp. (Call) Oct-13/37.00 72,896 1,073,715 DIRECTV (Call) Dec-13/75.00 513,498 92,635 DIRECTV (Call) Dec-13/67.50 129,144 91,692 DIRECTV (Call) Dec-13/77.50 129,144 14,090 Eli Lilly & Co. (Call) Oct-13/55.00 397,108 23,747 iShares MSCI Emerging Markets ETF (Call) Oct-13/42.50 1,142,860 244,961 Market Vectors Gold Miners ETF (Call) Dec-13/32.00 828,982 302,118 Market Vectors Gold Miners ETF (Call) Dec-13/34.00 760,145 170,618 Market Vectors Gold Miners ETF (Call) Dec-13/36.00 828,982 117,784 Market Vectors Gold Miners ETF (Call) Dec-13/37.00 701,672 80,608 Market Vectors Gold Miners ETF (Call) Dec-13/38.00 760,145 74,281 Michael Kors Holdings, Ltd. (Call) Oct-13/50.00 40,900 1,002,868 SanDisk Corp. (Call) Oct-13/45.00 51,700 749,650 SPDR S&P rust (Call) Oct-13/169.50 80,452 86,888 SPDR S&P rust (Put) Oct-13/166.00 920,634 1,408,945 SPDR S&P rust (Put) Oct-13/167.00 552,495 1,033,166 SPDR S&P rust (Put) Oct-13/164.00 828,991 886,888 SPDR S&P rust (Put) Oct-13/161.00 1,139,851 739,421 SPDR S&P rust (Put) Oct-13/162.00 920,634 703,788 SPDR S&P rust (Put) Oct-13/163.00 552,495 510,892 SPDR S&P rust (Put) Oct-13/160.00 828,991 460,587 SPDR S&P rust (Put) Oct-13/157.00 1,139,851 403,017 SPDR S&P rust (Put) Oct-13/165.00 295,435 375,194 SPDR S&P rust (Put) Oct-13/153.00 380,716 80,853 SPDR S&P rust (Put) Oct-13/160.00 595,745 49,500 SPDR S&P rust (Put) Oct-13/157.00 415,216 19,644 SPDR S&P rust (Put) Oct-13/169.50 80,452 197,912 Xerox Corp. (Call) Oct-13/6.00 255,284 1,095,117 Total purchased equity options outstanding (cost $15,385,777) INVESTMENT COMPANIES (1.7%) (a) Shares Value CSOP FTSE China A50 ETF (China) (NON) 1,999,600 $2,449,258 iShares Dow Jones U.S. Home Construction Index Fund 113,500 2,535,590 iShares FTSE A50 China Index ETF (China) 2,103,200 2,660,219 Market Vectors Gold Miners ETF 268,927 6,739,311 Total investment Companies (cost $14,433,595) U.S. TREASURY OBLIGATIONS (0.4%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2 1/2s, January 15, 2029 (i) $113,148 $139,578 2s, January 15, 2014 (i) 25,283 25,518 U.S. Treasury Notes 1s, May 31, 2018 (i) 1,058,000 1,047,621 1/4s, July 31, 2015 (i) 1,000,000 999,460 1/4s, May 15, 2015 (i) 540,000 540,373 1 1/4s, April 15, 2014 (i) 349,000 353,226 1/4s, February 28, 2014 (i) 201,000 201,205 2 1/8s, February 29, 2016 (i) 147,000 153,190 3 1/4s, May 31, 2016 (i) 122,000 132,067 Total U.S. treasury Obligations (cost $3,592,238) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 41,204 $2,830,200 Total convertible preferred stocks (cost $2,999,889) SHORT-TERM INVESTMENTS (8.9%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.08% to 0.12%, August 21, 2014 (SEGSF) $1,176,000 $1,175,206 U.S. Treasury Bills with an effective yield of 0.12%, July 24, 2014 (SEGSF) 351,000 350,820 U.S. Treasury Bills zero %, October 17, 2013 (i) 1,028,000 1,028,000 U.S. Treasury Bills zero %, September 18, 2014 (i) 373,000 372,664 U.S. Treasury Bills zero %, February 13, 2014 (i) 51,000 50,995 U.S. Treasury Bills zero %, February 6, 2014 (i) 433,000 432,957 Putnam Cash Collateral Pool, LLC 0.13% (d) 61,437,685 61,437,685 Putnam Short Term Investment Fund 0.06% (AFF) 9,544,519 9,544,519 SSgA Prime Money Market Fund 0.02% (P) 2,802,600 2,802,600 Total short-term investments (cost $77,195,083) TOTAL INVESTMENTS Total investments (cost $745,796,573) (b) FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $69,304,869) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value (depreciation) Credit Suisse International Euro Sell 12/18/13 $28,442,355 $27,692,115 $(750,240) Japanese Yen Sell 11/20/13 19,879,304 19,668,900 (210,404) UBS AG British Pound Sell 12/18/13 22,835,835 21,943,854 (891,981) Total WRITTEN EQUITY OPTIONS OUTSTANDING at 9/30/13 (premiums $5,790,391) (Unaudited) Expiration Contract date/strike price amount Value Apple, Inc. (Call) Nov-13/$525.00 89,992 $407,664 Apple, Inc. (Call) Nov-13/560.00 51,989 90,620 Apple, Inc. (Call) Oct-13/525.00 216,530 311,411 Apple, Inc. (Call) Oct-13/560.00 146,825 66,424 DIRECTV (Call) Dec-13/72.50 258,288 65,886 DIRECTV (Call) Dec-13/80.00 513,498 40,823 Eli Lilly & Co. (Call) Oct-13/60.00 397,108 1,588 iShares MSCI Emerging Markets ETF (Call) Oct-13/43.50 1,142,860 86,240 Market Vectors Gold Miners ETF (Call) Dec-13/34.00 1,657,964 372,137 Market Vectors Gold Miners ETF (Call) Dec-13/36.00 1,520,290 216,007 Market Vectors Gold Miners ETF (Call) Dec-13/39.00 701,672 53,502 SPDR S&P rust (Put) Oct-13/164.00 1,841,268 1,986,736 SPDR S&P rust (Put) Oct-13/162.00 1,953,417 1,493,309 SPDR S&P rust (Put) Oct-13/165.00 1,104,990 1,447,537 SPDR S&P rust (Put) Oct-13/159.00 2,279,702 1,080,396 SPDR S&P rust (Put) Oct-13/151.00 380,716 69,474 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 61,644 7/28/14 (3 month USD-LIBOR-BBA plus 0.32%) A basket (DBPTMATR) of common stocks $(308,343) Goldman Sachs International shares 49,050 9/29/14 1 month USD-LIBOR minus 0.35% Verizon Communications, Inc. 10,477 shares 196,200 9/29/14 (1 month USD-LIBOR plus 0.40%) Vodafone Group PLC 38,455 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NPR Nil Paid Rights SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $865,151,019. (b) The aggregate identified cost on a tax basis is $772,784,768, resulting in gross unrealized appreciation and depreciation of $201,127,317 and $21,015,963, respectively, or net unrealized appreciation of $180,111,354. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $4,567,889, or 0.5% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $14,490,222 $63,525,448 $78,015,670 $4,555 $— Putnam Short Term Investment Fund * — 237,467,523 227,923,004 8,050 9,544,519 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $59,495,193. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $61,437,685, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $239,572,991 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,726,569 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,396,044. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $132,713,472 $— $4,567,889 Consumer staples 35,441,417 — — Energy 57,991,665 — — Financials 95,289,800 — — Health care 117,363,511 — — Industrials 70,706,809 — — Information technology 255,911,736 1,209,779 — Materials 47,900,232 — — Telecommunication services 3,246,654 — — Total common stocks Convertible preferred stocks — 2,830,200 — Investment companies 14,384,378 — — Purchased equity options outstanding 1,752,518 14,472,654 — U.S. Treasury obligations — 3,592,238 — Warrants 15,068,532 1,257,192 — Short-term investments 12,347,119 64,848,327 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,852,625) $— Written equity options outstanding — (7,789,754) — Total return swap contracts — (259,411) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $1,852,625 Equity contracts 32,599,828 8,098,097 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (contract amount) $14,600,000 Written equity option contracts (contract amount) $12,800,000 Forward currency contracts (contract amount) $54,400,000 OTC total return swap contracts (notional) $12,900,000 Warrants (number of warrants) 10,800,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement.
